            Case 1:20-cr-00068-DLH Document 493 Filed 11/19/20 Page 1 of 3
PS 8
(Rev. 2/2013)



                                  United States District Court
                                            For The
                                   District of North Dakota
                         Petition for Action on Conditions of Pretrial Release

            United States of America            )
                                                )
                        vs.                     )   Docket No.: 0868 1:20CR00068-28
                                                )
                Mia Teanna Gutierrez            )

COMES NOW, Bobby Wiseman, PRETRIAL SERVICES OFFICER, presenting an official
report upon the conduct of defendant, Mia Teanna Gutierrez who was placed under pretrial
release supervision by the Honorable Clare R. Hochhalter, Magistrate Judge, sitting in the Court
at, on September 23, 2020, under the following conditions:

     1. The defendant must not violate federal, state, tribal, or local law while on release.

     2. The defendant must advise the Office of Probation and Pretrial Services and defense
        counsel in writing before making any change in address or telephone number.

     3. Defendant shall refrain from the use of alcohol; any use or possession of a narcotic drug
        and other controlled substances defined in 21 U.S.C. § 802 or state statute, unless
        prescribed by a licensed medical practitioner, and any use of inhalants. Defendant shall
        submit to drug/alcohol screening at the direction of the Pretrial Services Officer to verify
        compliance. Failure or refusal to submit to testing or tampering with the collection
        progress or specimen may be considered the same as a positive test.

     4. Defendant shall not possess a firearm, destructive device, or other dangerous weapon.

     5. Defendant shall reside continue at Prairie Recovery Center until September 23, 2020.
        While at the Prairie Recovery Center, she shall, fully participate in its programming and
        comply with all of its rules and regulations. On September 23, 2020, defendant shall
        reside at Hope Manor, participate in its programming, and abide its rules and regulations.

     6. Defendant shall sign all releases of information requested by the Pretrial Services Officer
        so that her progress and participation in treatment may be monitored.

     7. Defendant shall not possess a firearm, destructive device or other dangerous weapon.

     8. Defendant shall not knowingly or intentionally have any directed or indirect contact with
        co-defendants except that counsel for the defendant, or counsel's agent or authorized
           Case 1:20-cr-00068-DLH Document 493 Filed 11/19/20 Page 2 of 3
PS 8
(Rev. 2/2013)
Gutierrez, Mia
0868 1:20CR00068


         representative, may have such contact with such person(s) as is necessary in the
         furtherance of the defendant's legal defense.

    9. Defendant shall submit her person, residence, vehicle, and/or possessions to a search
       conducted by a Pretrial Services Officer at the request of the Pretrial Services Officer.
       Failure to submit to a search may be grounds for revocation of pretrial release. Defendant
       shall notify any other residents that the premises may be subject to searches pursuant to
       this condition.


RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE
AS FOLLOWS:

On November 18, 2020, Hope Manor advised they were terminating the defendant’s placement
in their program due to the defendant’s failure to abide by the rules and regulations. This is
believed to be in violation of condition #5, as listed above.

PRAYING THAT THE COURT WILL ORDER: A warrant be issued for the arrest of Mia
Teanna Gutierrez and hearings be held to determine if she violated the conditions of her pretrial
release.


                                                   I declare under penalty of perjury that the
                                                   foregoing is true and correct.

                                                   Respectfully,

                                                   /s/Bobby Wiseman                     11/19/2020
                                                   U.S. Pretrial Services Officer
                                                   Place:
           Case 1:20-cr-00068-DLH Document 493 Filed 11/19/20 Page 3 of 3
PS 8
(Rev. 2/2013)
Gutierrez, Mia
0868 1:20CR00068


                                   ORDER OF THE COURT


Considered and ordered this 19th day of, November, 2020 and ordered filed and made a part of
the record in the above case.
‫܆‬        Warrant to be issued
‫܆‬        Summons to be issued
‫܆‬        Notice of hearing to be filed
‫܆‬        Modification of the defendant’s conditions of release
‫܆‬        Other




                                              __________________________________________
                                              _______________________________________
                                                                                   _____
                                                                                      ___
                                                                                      __
                                               Clare R. Hochhalter
                                               U.S. Magistrate Judge
